DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2014/0133373 A1), hereinafter “Han”.
Regarding claim 7:
Han discloses a terminal (Fig. 17, 120) comprising: 
a receiver (Fig. 17, 126) that receives a downlink control information ([0085], a signaling value received from a higher layer); and 
a processor (Fig. 17, 122) that: determines a first parameter ([0084], [0152], n (1)PUCCH) based on a control channel element (CCE) index (nCCE in Equation 1) and a field value (N (1)PUCCH in Equation 1) in the downlink control information (See e.g. [0084], [0085], [0104], [0105], [0171], [0172], [0174], [0179]); determines, based on the CCE index, whether a second parameter is the first parameter or a sum of the first parameter and an offset ([0152]-[0153], n (1)PUCCH + α, n (1)PUCCH + α refers to application of an offset to a PUCCH resource index (or PRB index, CS index and OCC index derived from the PUCCH resource index), PUCCH resource index is determined based on nCCE, according to Equation 1); and 
determines an initial cyclic shift index for a physical uplink control channel (PUCCH) transmission based on the second parameter ([0085], [0153]).
	Regarding claim 8:
Han further discloses wherein the processor determines the initial cyclic shift index based on a modulo operation comprising the second parameter and a number of initial cyclic shift index candidates ([0152], Equation 2, (n (1)PUCCH + α)mod(β)).
	Regarding claim 9:
Han further discloses wherein the processor determines a physical resource block index of the PUCCH transmission in a first hop  and a physical resource block index of the PUCCH transmission in a second hop based on the second parameter ([0152], resource index for antenna port p0 and antenna port p1, [0153], n (1)PUCCH + α refers to application of an offset to a PUCCH resource index (or PRB index, CS index and OCC index derived from the PUCCH resource index).
Regarding claim 10:
Han further discloses wherein the processor determines a physical resource block index of the PUCCH transmission in a first hop and a physical resource block index of the PUCCH transmission in a second hop based on the second parameter (See rejection of claim 9).
Regarding claims 11-13:
Claims 11-13 include claim limitations similar to those recited in claim 7.  The same rejection set forth in the rejection of claim 7 also apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465